United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.Q., Appellant
and
DEPARTMENT OF THE NAVY,
PHILADELPHIA NAVAL SHIPYARD,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1220
Issued: May 18, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 15, 2017 appellant filed a timely appeal from a May 2, 2017 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that modification of
his August 27, 2001 loss of wage-earning capacity (LWEC) determination is warranted.
FACTUAL HISTORY
On October 11, 1989 appellant then a 37-year-old painter, twisted his left knee while at
work. OWCP accepted his claim for left knee meniscus tear, chondromalacia patella, medial
collateral ligament sprain, lateral collateral ligament sprain, and unspecified left knee sprain.
1

5 U.S.C. § 8101 et seq.

Appellant stopped work on October 12, 1989 and returned to light duty on June 4, 1990. On
September 9, 1990 he stopped work completely to undergo arthroscopic surgery on
September 10, 1990. Thereafter, appellant was placed on the periodic compensation rolls.
Appellant was treated by Dr. John H. Wolf, Jr., a Board-certified orthopedist. On
December 12, 1989 Dr. Wolf performed an arthroscopy of the left knee and medial meniscectomy
and diagnosed meniscal tear of the left knee.
The employing establishment reemployed appellant as a light-duty painter on June 4, 1990.
On August 22, 1990 OWCP notified him that he was recently employed as a light-duty painter
effective June 4, 1990. It indicated that appellant’s monetary benefits would be reduced, effective
June 4, 1990 based upon his actual wages.
In a report dated September 5, 1990, Dr. Wolf noted appellant’s continuing complaints of
left knee pain and recommended surgery. On September 10, 1990 he performed a left knee
arthroscopy and diagnosed internal derangement of the left knee. Thereafter, appellant stopped
work completely. He underwent a magnetic resonance imaging (MRI) scan of the left knee on
March 17, 1991 which revealed a possible residual small tear within the posterior horn of the
medial meniscus. On April 30, 1991 Dr. Wolf performed an arthroscopy of the left knee, medial
synovial debridement and lateral retinacular release, and diagnosed chondromalacia of the left
patella. Appellant continued to be treated by Dr. Wolf, who found continued significant
symptoms. Dr. Wolf opined that appellant could only perform sedentary duties.
Dr. Wolf reexamined appellant on January 22, March 17 and 9, 1998, and noted his
continuing left knee complaints. He recommended a patellectomy. On May 8, 1998 Dr. Wolf
performed a patellectomy of the left knee and diagnosed chronic patellofemoral pain of the left
knee. In a December 14, 1998 report, he noted that appellant had difficulty bending his knee and
required a brace. In a December 14, 1998 work capacity evaluation (OWCP-5c), Dr. Wolf noted
that appellant could not work.
OWCP referred appellant to Dr. Steven J. Valentino, a Board-certified orthopedist, for a
second opinion examination. In a January 6, 2000 report, Dr. Valentino noted findings consistent
with symptom embellishment. He noted diagnoses and opined that appellant could return to work
without limitations due to his work injury. OWCP determined that there was a conflict of medical
opinion between Dr. Wolf and Dr. Valentino. It referred appellant to Dr. Thomas C. Peff, a Boardcertified orthopedist, for an impartial medical examination. In a report dated June 8, 2000, Dr. Peff
diagnosed status post meniscal tear, left knee, status post three arthroscopies and patellectomy of
the left knee without evidence of significant ligamentous laxity. He opined that appellant
recovered from his work-related injury of October 1989. However, Dr. Peff noted that appellant
was not capable of returning to his previous job as a painter following the patellectomy. He further
indicated that he found no significant objective findings to substantiate full disability and opined
that appellant could return to sedentary work. Dr. Peff did not believe appellant required further
treatment for his work injury of October 11, 1989.
In a work capacity evaluation (OWCP-5c) dated February 15, 2001, an OWCP medical
adviser noted that, based on Dr. Peff’s June 8, 2000 report, appellant was able to perform sedentary

2

work, eight hours a day, sitting, walking and standing limited to one hour a day, no pushing,
pulling, squatting, or kneeling, and lifting limited to one hour a day and 10 pounds.
Following vocational rehabilitation, on July 18, 2001, OWCP proposed to reduce
appellant’s compensation, finding that he was partially disabled and had the capacity to earn wages
as a check cashier. The position was found to be in compliance with Dr. Peff’s June 8, 2000
restrictions. In an undated statement received on August 15, 2001, appellant asserted that it was
unfair to reduce his compensation as he complied with vocational rehabilitation. He also asserted
that the check cashier job required too much standing.
In an August 27, 2001 decision, OWCP reduced appellant’s compensation to reflect his
wage-earning capacity as a check cashier, effective September 9, 2001.
Appellant continued to be treated by Dr. Wolf for significant left knee pain which began
in 1989. Dr. Wolf noted that appellant was unable to walk very far without having to sit because
of left knee pain, he was limited in standing for any length of time, he could not squat or climb
steps. He found appellant to be totally disabled from work. On March 2 and April 5, 2011
Dr. Wolf noted that appellant was status post arthroscopic left knee surgeries and a patellectomy
with secondary painful hips and bilateral hip replacements. He opined that appellant was totally
disabled from work. On December 6, 2011 appellant noted that x-rays revealed arthritis in the
patellofemoral joint and Dr. Wolf attributed this condition to appellant’s former employment,
which required squatting and kneeling. Dr. Wolf continued to opine that appellant was totally
disabled from work.
On January 15, 2013 Dr. Wolf saw appellant and diagnosed traumatic amputation of the
left leg above the knee. In a January 15, 2013 work capacity evaluation (OWCP-5c), he noted that
appellant had four prior left knee surgeries and was waiting for a total knee replacement and
developed blood clots and vascular insufficiency. Dr. Wolf noted that appellant could not work
eight hours a day due to lumbar disc disease, bilateral hip replacements, and partial left leg
amputation.
On January 13, 2014 appellant was treated by Dr. David Junkin, a Board-certified
orthopedist and associate of Dr. Wolf. Dr. Junkin diagnosed above the knee amputation and noted
that appellant was totally disabled due to the amputation. In a January 13, 2014 work capacity
evaluation, he noted that appellant had a failed vascularization of the left leg above the knee.
Dr. Junkin advised that appellant was unable to stand for eight hours or climb steps due to the
amputation. He noted that appellant’s medical restrictions were permanent.
In a January 15, 2015 report, Dr. Mahshid Kamyab, a Board-certified family practitioner,
noted that appellant was totally disabled due to his left leg amputation. He indicated that there
were no treatment options to facilitate his recovery and return to work.
On January 20, 2016 Dr. Thomas E. Sabalaske, an osteopath, noted objective findings of
above the left knee amputation and opined that appellant was unable to return to full- or part-time
work. The treatment plan was to have him work with the prosthesis and preserve blood flow to
the opposite leg.

3

On April 11, 2016 appellant filed a notice of recurrence (Form CA-2a) asserting that he
had a recurrence of disability on October 11, 1989 causally related to his original injury. He noted
that, after returning to work following the original injury, he could not walk. Appellant indicated
that the recurrence occurred when he had pain in his left knee and then had his left leg amputated.
The employing establishment noted on the Form CA-2a that appellant was on limited duty until
September 9, 1990. It indicated that appellant believed he had a material worsening of his
condition.
Appellant submitted an April 1, 2016 report from Dr. Sabalaske who noted that appellant
had an above-the-knee amputation due to complications from a blood clot in his left leg.
Dr. Sabalaske noted that appellant was totally disabled with chronic pain and ambulatory
dysfunction.
In an April 13, 2016 letter, OWCP requested appellant provide a date that his disability
increased due to a material worsening of his accepted work injuries. It informed him that, since a
formal LWEC determination was issued in his case, his recurrence claim would be treated as a
request for modification of the LWEC determination. Appellant was informed of the requirements
for a modification of an LWEC. OWCP provided him 30 days to provide additional information.
In a May 18, 2016 decision, OWCP denied modification of the August 27, 2001 LWEC
determination.
Appellant timely requested a telephonic oral hearing before an OWCP hearing
representative, which was held on March 29, 2017. He submitted a discharge summary for a
hospital admission from September 1 to 7, 2012 in which Dr. Gabor A. Winkler, a Board-certified
vascular surgeon, diagnosed ischemic left leg and status post left femoral to posterior tibial bypass
with a graft on September 4, 2012. Dr. Winkler noted that appellant presented on September 1,
2012 with a several week history of leg pain and received a duplex ultrasound which demonstrated
occlusion of the superficial femoral artery and popliteal artery. On September 4, 2012 he
performed a left common femoral to posterior tibial artery bypass with a bypass graft and
diagnosed left leg occluded popliteal artery and occluded left distal superficial femoral artery with
ischemic rest pain with hyperplasia of the greater saphenous vein. Dr. Winkler noted that appellant
progressed postoperatively and was discharged to rehabilitation on September 7, 2012.
Appellant submitted a March 31, 2017 report from Dr. Sabalaske who opined that appellant
had an amputation above the left knee which was in part from damage sustained to the left knee
after multiple arthroscopic surgeries. Dr. Sabalaske indicated that appellant developed blood clots
in the left knee from the knee injury which left him totally disabled.
In a decision dated May 2, 2017, OWCP denied modification of its August 27, 2001
LWEC determination.
LEGAL PRECEDENT
A wage-earning capacity determination is a finding that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn

4

wages.2 Actual wages earned is generally the best measure of wage-earning capacity.3 In the
absence of evidence showing that actual earnings do not fairly and reasonably represent the injured
employee’s wage-earning capacity, such earnings must be accepted as representative of the
individual’s wage-earning capacity.4 Compensation payments are based on the wage-earning
capacity determination and it remains undisturbed until properly modified.5
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless it meets the requirements for modification.6 OWCP
procedures at section 2.1501 contain provisions regarding the modification of a formal LWEC.7
The relevant part provides that a formal LWEC will be modified when: (1) the original rating was
in error; (2) the claimant’s medical condition has materially changed; or (3) the claimant has been
vocationally rehabilitated.8
The burden of proof is on the party attempting to show modification.9 There is no time
limit for appellant to submit a request for modification of a wage-earning capacity determination.10
ANALYSIS
Appellant twisted his left knee at work on October 11, 1989. OWCP accepted the claim
for a left knee meniscus tear, chondromalacia patella, medial collateral ligament sprain, lateral
collateral ligament sprain, and unspecified left knee sprain. On December 12, 1989 appellant
underwent an authorized left knee arthroscopic surgery. In June 1990 he returned to work in a
part-time capacity. On September 9, 1990 appellant stopped work completely and was paid wageloss compensation on the periodic rolls. On September 10, 1990 and April 30, 1991 he underwent
additional authorized left knee arthroscopic surgeries and on May 8, 1998 he underwent an
authorized left knee patellectomy. On August 27, 2001 OWCP found that appellant could perform
the duties of a check cashier and reduced his compensation to reflect his wage-earning capacity in

2

5 U.S.C. § 8115(a); see Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

3

Hayden C. Ross, 55 ECAB 455, 460 (2004).

4

Id.

5

The Board has held that, when a wage-earning capacity determination has been issued and appellant submits
evidence with respect to disability from work, OWCP must evaluate the evidence to determine if modification of
wage-earning capacity is warranted. Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB
552 (2004).
6

Sue A. Sedgwick, 45 ECAB 211 (1993).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Wage-Earning Capacity, Chapter
2.1501.3(a) (June 2013).
8

Id.

9

Darletha Coleman, 55 ECAB 143 (2003).

10

W.W., Docket No. 09-1934 (issued February 24, 2010); Gary L. Moreland, 54 ECAB 638 (2003).

5

that job. In its May 18, 2016 and May 2, 2017 decisions, it found that he had not established a
basis to modify the LWEC determination.
After OWCP found that appellant could perform the duties of a check cashier, the pertinent
medical issue is whether there had been any change in his condition that would render him unable
to perform those duties.11 For a physician’s opinion to be relevant on this issue, the physician must
address the duties of the constructed position.12
On April 11, 2016 appellant filed a notice of recurrence as of October 16, 1989 and stated
that his left leg had been partially amputated. He asserted that in 2012 he developed blood clots
in his left leg and an unsuccessful left leg bypass required he undergo a left leg amputation above
the knee. Appellant contends that the doctors attributed the blood clots to the 1989 work injury to
his left knee and the multiple related surgeries. The Board finds that the record does not contain
medical evidence establishing that his accepted work-related conditions, left knee meniscus tear,
chondromalacia patella, medial collateral ligament sprain, lateral collateral ligament sprain, had
materially changed that would render him unable to perform the check cashier duties.
On January 15, 2013 Dr. Wolf diagnosed traumatic amputation of the left leg above the
knee. In a January 15, 2013 work capacity evaluation, he noted that appellant had four prior left
knee surgeries and was waiting for a total knee replacement and developed blood clots and vascular
insufficiency. Dr. Wolf noted that appellant was disabled due to lumbar disc disease, bilateral hip
replacements and partial left leg amputation. However, he does not explain how the accepted
conditions worsened such that appellant was unable to perform the duties of a cashier.
Additionally, Dr. Wolf related appellant’s disability to conditions not accepted as employment
related,13 including lumbar disc disease, bilateral hip replacements and partial left leg amputation.
He further failed to address the job duties of the check cashier position or provide a rationalized
medical opinion explaining how residuals of the accepted conditions had materially changed such
that he no longer could perform check cashier duties. Thus, this evidence is insufficient to show
a material change in the nature and extent of the injury-related condition.
Dr. Wolf’s earlier reports from July 1, 2002 to August 7, 2012, do not establish a material
change in the accepted conditions such that appellant would not be able to perform the duties of
the constructed check cashier position. He noted that the accepted injuries limited appellant’s
ability to squat, kneel, stand or walk, but the check cashier job was sedentary and did not require
stooping, kneeling, squatting, or prolonged walking or standing. In December 6, 2011 to August 7,
2012 reports, Dr. Wolf noted arthritis in the patellofemoral joint which he attributed to appellant’s
former employment. However, OWCP did not accept left knee arthritis as causally related to
appellant’s October 11, 1989 work injury.14 Dr. Wolf has not otherwise provided sufficient
medical rationale addressing how appellant’s accepted left knee meniscus tear, chondromalacia
11

Phillip S. Deering, 47 ECAB 692 (1996).

12

Id.

13

See Jaja K. Asaramo, 55 ECAB 200 (2004) (where an employee claims that a condition not accepted or approved
by OWCP was due to an employment injury, he bears the burden of proof to establish that the condition is causally
related to the employment injury).
14

Id.

6

patella, medial collateral ligament sprain, lateral collateral ligament sprain and unspecified left
knee sprain, changed preventing him from performing the duties of the check cashier position.15
On January 13, 2014 Dr. Junkin noted appellant’s amputation and diagnosed failed
vascularization of the left leg above the knee. He advised that appellant could not stand for eight
hours or climb steps due to the amputation. However, Dr. Junkin offered diagnoses of conditions
not accepted as employment related16 in asserting that appellant was totally disabled from work.
His opinion does not address the job duties of the check cashier position or provide a rationalized
medical opinion explaining how residuals of the accepted conditions had materially changed such
that he not perform the duties of a check cashier. Thus, this evidence does not show a material
change in the nature and extent of the injury-related condition. Similarly Dr. Kamyab, on
January 15, 2015, noted that appellant was totally disabled due to his left leg amputation.
However, this does not establish a material change in appellant’s accepted conditions as
Dr. Kamyab attributes his disability to the left knee amputation not accepted by OWCP as being
employment related. Dr. Kamyab did not address how appellant’s accepted conditions prevented
him from performing the sedentary duties of a check cashier.
In reports dated January 20 and April 1, 2016, Dr. Sabalaske opined that appellant had a
left knee amputation due to complications from a blood clot in his left leg. He noted that appellant
was totally disabled. On March 31, 2017 Dr. Sabalaske opined that appellant had a left above the
knee amputation which was in part due to damage sustained to the left knee after multiple
arthroscopic surgeries. He noted that appellant developed blood clots in the left knee from the
work injury which left him totally disabled. However, these reports are insufficient to establish a
material change in appellant’s accepted conditions as Dr. Sabalaske attributes appellant’s
disability to left knee amputation which was not accepted by OWCP as being employment
related.17 Further, Dr. Sabalaske did not specifically address the duties of a check cashier or
explain any change in appellant’s injury-related condition that would render her unable to perform
the position of accounting clerk. His report is insufficient to meet appellant’s burden of proof.
Reports from Dr. Winkler dated September 1 to 7, 2012, are of limited probative value as
he failed to address appellant’s disability due to his work-related injury.18
The Board finds that there is no medical evidence which establishes a material change in
appellant’s employment-related condition such that a modification of OWCP’s LWEC
determination would be warranted. Appellant also did not otherwise establish a basis for
modification by submitting evidence establishing that the original rating was in error, or that he
had been retrained or otherwise vocationally rehabilitated. Appellant has, therefore, not met his
burden of proof.
15

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
16

See supra note 13.

17

See supra note 13.

18
A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

7

On appeal appellant references a workers’ compensation physician who indicated that
multiple surgeries could cause blood clots to develop in the knee. He indicated that he had no
choice but to have his left leg amputated. The Board notes that appellant has not submitted
sufficient evidence to support modification of the August 27, 2001 LWEC determination. As
noted, modification of the LWEC determination is not warranted as appellant failed to establish a
material change in the nature and extent of the injury-related condition, that he has been retrained
or otherwise vocationally rehabilitated or that the original determination was erroneous.
Appellant’s physicians did not provide sufficient rationale to explain why appellant had a material
change in the nature and extent of the injury-related conditions. Consequently, appellant has failed
to carry his burden of proof to establish modification of the LWEC determination.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that modification
of his August 27, 2001 LWEC determination is warranted.
ORDER
IT IS HEREBY ORDERED THAT the May 2, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 18, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

